Clifford F. Brown, J.,
concurring. Rules of tort law *217should be applied in the same manner to all corporations and persons. Railroad companies should not be the objects of special privileges. In departing from prior law, the court today-takes a proper step in recognizing this concept of equal justice before the law. For a discussion of the flexibility of stare decisis, see the concurring opinion in Shroades v. Rental Homes (1981), 68 Ohio St. 2d 20, and the dissenting opinion in Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152, 164-165.
I concur wholeheartedly in the judgment.